


EXHIBIT 10.52

 

CONFIDENTIAL TREATMENT REQUESTED

 

The portions of this document marked "XXXX" have been omitted and filed
separately with the Securities and Exchange Commission pursuant to a request for
confidential treatment.

 

November 6, 2004

 

Mr. Herbert Moloney

Vertis, Inc.

250 West Pratt Street, 180’ Floor Baltimore, Maryland 21201

 

Dear Herb:

 

As you know, the next few months are expected to be a very challenging time for
the Company, and the Board will be relying heavily upon you to help ensure that
the Company continues to move forward during this time. It is the goal of each
of us that our customers, employees, business partners and other Company
constituencies continue to regard Vertis as the premier provider of targeted
advertising, media, and marketing services.

 

In recognition of your efforts and responsibilities under your November 6, 2004
Amendment to your Employment Agreement, the Board has determined that you will
be eligible for a special bonus of up to $200,000. The actual amount of the
bonus will be determined by the Board based upon your efforts and performance
during the next few months in meeting the criteria set forth below, and any
special bonus will be determined and paid (less required withholding) within a
reasonable time during 2005 as the Board determines. The Board will use the
following in determining the amount of the bonus:  (1) whether you have obtained
signed agreements or amendments on existing customer agreements or amendments
awaiting signature and provided assistance on customer accounts that are in the
initial stages of renewal as more specifically described on the following list
of customer accounts:

 

Waiting for signed agreement or amendment:

 

•                  XXXX

•                  XXXX

•                  XXXX

•                  XXXX

•                  XXXX

•                  XXXX

•                  XXXX

•                  XXXX

 

Provide Assistance for Initial Stages of Renewal:

•                  XXXX

•                  XXXX;

 

(2) whether you have submitted a written plan within ten (10) days of your
signing of this letter that details the transition for Joe Scott and
sufficiently followed up on that plan with Don Roland or his designee on at
least a weekly basis regarding progress on the transition plan; (3) whether you
have fully cooperated in assisting with the new senior management team 
transition by setting up meetings to include members of the team, you and key
customers and separately key internal personnel for the purpose of introducing
the team to pertinent customer contacts.  Any special bonus paid to you

 

--------------------------------------------------------------------------------


 

will not be considered as salary or bonus for purposes of the Company’s other
benefit and compensation plans or for purposes of your employment agreement with
the Company (which, of course, will remain in place and is not affected by this
special bonus arrangement). In particular, such bonus shall not count in any
change in control or other severance calculations. This special bonus
opportunity is also distinct from your annual bonus opportunity under the
Executive Incentive Plan, which is also unaffected by this special bonus
opportunity.

 

Herb, the Board has every confidence in your ability to help the Company through
the challenging times ahead. We look forward to working with you in meeting and
conquering these challenges. Please indicate your understanding and acceptance
of these terms by executing the letter in the space indicated below and
returning the executed letter to John V. Howard, Jr. by 6:00 p.m. on November
6th. As always, if you have any questions, please do not hesitate to contact me
at 410.361.8350.

 

 

Sincerely,

 

 

/S/ Donald E. Roland

 

Donald E. Roland

Chairman

 

 

I have read and understood the letter and agree to its terms.

 

 

/S/ Herbert Moloney

 

Herbert Moloney

Date:

 

--------------------------------------------------------------------------------
